DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 9 and 17.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 12/02/2021, 02/16/2022 and 05/20/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Objections
Claim 1 objected to because of the following informalities:
Re: Claim 1, at the end of line 8, it is suggested to delete the “_” character.
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0016] revise lines 5-6  as bolded, “For example, the threshold criterion can be that the misalignment counter be greater than a predetermined threshold.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1, 3-5, 7-9, 11-13, 15-17 and 19-20 and  rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3-5, 7-9, 11-13, 15-17 and 19-20 of U.S. Patent No. US 10839878 B1 (“878 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims therefore are obvious over the ‘878 patent claims as highlighted in the table below.
Instant Application Claim(s)
‘878 Patent Claim(s)
1. A system comprising:
a memory component comprising a plurality of sectors; and
a processing device, operatively coupled with the memory component, to perform operations comprising:
receiving a request to access a selected sector in the plurality of sectors, the selected sector being associated with a sector number;
determining a virtual block corresponding to the selected sector, the virtual block being associated with a misalignment factor and a misalignment counter;
determining if the misalignment counter satisfies a threshold criterion; and
in response to the misalignment counter not satisfying the threshold criterion, 
performing the access to the selected sector using the sector number.
1. A system comprising: 
a memory component comprising a plurality of sectors; and 
a processing device, operatively coupled with the memory component, to perform operations comprising: 
receiving a request to access a selected sector in the plurality of sectors, the selected sector being associated with a sector number; 
determining a virtual block corresponding to the selected sector, the virtual block being associated with a misalignment factor and a misalignment counter; 
determining if the misalignment counter satisfies a threshold criterion; 
in response to the misalignment counter satisfying the threshold criterion, 
generating an updated sector number by shifting the sector number by the misalignment factor, and 
performing the access to the selected sector using the updated sector number; and 
in response to the misalignment counter not satisfying the threshold criterion, 
updating the misalignment counter, and 
performing the access to the selected sector using the sector number.

9. A method comprising:
receiving a request to access a selected sector in a plurality of sectors, the selected sector being associated with a sector number;
determining a virtual block corresponding to the selected sector, the virtual block being associated with a misalignment factor and a misalignment counter;
determining if the misalignment counter satisfies a threshold criterion; and
in response to the misalignment counter not satisfying the threshold criterion, performing the access to the selected sector using the sector number.
9. A method comprising: 
receiving a request to access a selected sector in a plurality of sectors, the selected sector being associated with a sector number; 
determining a virtual block corresponding to the selected sector, the virtual block being associated with a misalignment factor and a misalignment counter; 
determining if the misalignment counter satisfies a threshold criterion; 
in response to the misalignment counter satisfying the threshold criterion, generating an updated sector number by shifting the sector number by the misalignment factor, and performing the access to the selected sector using the updated sector number; and 
in response to the misalignment counter not satisfying the threshold criterion, updating the misalignment counter, and performing the access to the selected sector using the sector number.
17. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising:
receiving a request to access a selected sector in a plurality of sectors, the selected sector being associated with a sector number;
determining a virtual block corresponding to the selected sector, the virtual block being associated with a misalignment factor and a misalignment counter;
determining if the misalignment counter satisfies a threshold criterion; and
in response to the misalignment counter not satisfying the threshold criterion, performing the access to the selected sector using the sector number.
17. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 
receiving a request to access a selected sector in a plurality of sectors, the selected sector being associated with a sector number; 
determining a virtual block corresponding to the selected sector, the virtual block being associated with a misalignment factor and a misalignment counter; 
determining if the misalignment counter satisfies a threshold criterion; 
in response to the misalignment counter satisfying the threshold criterion, generating an updated sector number by shifting the sector number by the misalignment factor, and performing the access to the selected sector using the updated sector number; and 
in response to the misalignment counter not satisfying the threshold criterion, updating the misalignment counter, and 
performing the access to the selected sector using the sector number.
Claim(s): 3-5, 7-8, 11-13, 15-16 and 19-20
Claim(s): 3-5, 7-8, 11-13, 15-16 and 19-20 are verbatim match.

Allowable Subject Matter
Claim(s) 2, 6, 10, 14, 18 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov